Exhibit 10.2

AMENDMENT AND TERMINATION OF SEVERANCE AGREEMENT

This Amendment (“Amendment”) and (“Termination”) entered into as of the 18th day
of August, 2006 among Sizeler Property Investors, Inc., a Maryland corporation
qualified as a real estate investment trust (“SPI”), with principal offices at
2542 Williams Boulevard Kenner, Louisiana, Thomas A. Masilla Jr., an individual
residing in Louisiana (“Executive”) and Revenue Properties (Sizeler) Inc., a
Maryland corporation (“Merger Sub” and together with SPI and Executive, the
“Parties” and each a “Party”).

RECITALS

WHEREAS, Executive and SPI have entered into a restated Severance Agreement
dated as of August 3, 2000 (the “Severance Agreement”) providing for certain
rights and obligations as set forth therein including with respect to the
occurrence of a Change in Control (as defined therein) of SPI. All used but
undefined terms herein shall have the meanings ascribed to them in the Severance
Agreement;

WHEREAS, Revenue Properties Company Limited, a corporation formed under the laws
of Ontario (“Acquiror”), Merger Sub which is indirectly owned by Acquiror, and
SPI are executing and delivering, simultaneous with the execution and delivery
of this Letter, an Agreement and Plan of Merger, dated as of the date hereof
(the “Merger Agreement”) providing for a merger of SPI with and into Merger Sub,
with Merger Sub surviving, upon the terms and subject to the conditions set
forth in the Merger Agreement;

WHEREAS, the Parties desire to confirm certain understandings concerning the
effect of the Change in Control on the Executive’s employment with SPI.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein and such other valuable
consideration, the Parties intending to be legally bound agree as follows:

1. NO ADVERSE CIRCUMSTANCES. SPI and the Executive hereby acknowledge and agree
that consummation of the Merger (as defined under the Merger Agreement), shall
not in and of itself constitute Adverse Circumstances under the Severance
Agreement.

2. ADDITIONAL PAYMENT OBLIGATIONS. A new Section 7.8 is added to the Severance
Agreement as follows:

Notwithstanding Section 6, SPI shall pay Executive the payments described in
Sections 6.3.2(A) through 6.3.2.(E) and Section 7 in a lump sum on the day which
is 6 months and one day after the closing of an agreement which effectuates the
consummation of a Change in Control.



--------------------------------------------------------------------------------

3. TERMINATION. The Severance Agreement is terminated effective as one day after
the consummation of the Merger and the Executive will continue to provide
services to SPI on an at will basis.

4. GOVERNING LAW. This Letter shall be governed by, and construed in accordance
with, the laws of the State of Maryland without regard to conflicts of law
provisions thereof.

5. COUNTERPARTS; FACSIMILE. This Letter may be executed in counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart. This Letter may be executed by facsimile signatures of the Parties
hereto.

[SIGNATURE PAGES TO FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Letter has been duly executed and delivered by the duly
authorized officers of the parties as of the date first written above.

 

SIZELER PROPERTY INVESTORS, INC. By:  

/s/ Mark M. Tanz

Name:   Mark M. Tanz Title:   Chairman REVENUE PROPERTIES (SIZELER) INC. By:  

/s/ K. (Rai) Sahi

Name:   K. (Rai) Sahi Title:   Chairman & CEO THOMAS A. MASILLA, JR.

/s/ Thomas A. Masilla, Jr.

Printed Name: Thomas A. Masilla, Jr.

 

3